Hinman, J.
(dissenting). Plaintiff was employed by the defendant as a fire watcher. Previously he had been a locomotive fireman and at times he had been assigned to be a hostler at the ash pit. He knew something about operating a locomotive. At the time of the accident his duties were solely those of a fire watcher. He and his physician were the sole witnesses in the case and the latter testified only as to the injuries. Plaintiff testified that his duties as fire watcher consisted solely in seeing that the fires on engines in the yard were kept up, that steam was kept at proper pressure "and that there was a proper amount of water in the engine. It was his duty to board idle engines and attend to the fire, steam and water. It was no part of his duty to operate a locomotive. On the morning in question he got on board of an engine which *566he thought was “ idle ” but found the fireman there attending to it because it was about to start upon an interstate journey. He admits that under those circumstances he had no further duty to perform on that engine but that he sat down in the cab and talked to the fireman about some repairs to an automobile. He was doing nothing related to his duties. The plaintiff, on direct examination, testified as follows: “ Q. When you first got on he [the engineer] was not in sight? A. No, sir. Q. As you sat there did he come in sight? A. Yes. Q. What did he say? A. He said to move the engine forward so he could oil up the witches. Q. What are the witches? A. I don’t quite really know myself. Q. But that was the engineer of this engine? ■ A. Yes, sir. Q. And he told you to move the engine forward so that he could oil the witches? A. Yes. Q. And what did you do? A. I pushed the reverse lever forward. * * * Q. Your engineer Davis told you to move it forward? A. The engineer hollered up to move the engine forward. The Court: And the fireman was in the cab at the time? The witness: Yes, he was.” On cross-examination the plaintiff testified: “ Q. So that you had nothing to do with it [the engine] — you saw then that you had nothing to do with it? A. When the engineer hollered up to me — By the Court: Q. You saw the fireman raking the fire? A. Yes. Q. Didn’t you know then you had nothing to do if the fireman was in charge? A. I don’t quite understand it.” That is all the testimony there is as to what occurred, leading up to the act of plaintiff in assuming to obey an order of the engineer. The engine started when plaintiff threw the lever forward and as there was no air on, he could not stop it. The fireman jumped and so did plaintiff, with the result that plaintiff injured himself and sues for such injuries.
The nonsuit and dismissal was properly granted. The only allegations of negligence relied on were (1) failure to have air pressure on the brakes; (2) failure to warn plaintiff there was no air, and (3) failure to have chains under the drivers. Assuming that there was negligence in one or more of those particulars, that negligence was not proximate. It was the fact that the engine was started forward while in that condition through the act of the plaintiff in moving the lever .that proximately caused the trouble. Plaintiff’s act was a new and intervening cause without which the accident would not have happened. The conditions complained of were harmless until the plaintiff acted.
So the sole question is whether plaintiff, who was not engaged in any duty assigned to him but simply visiting with the fireman, was subject to the order of the engineer to move the engine forward and was in fact ordered by the engineer to do so. There was *567absolutely no evidence that the engineer was plaintiff’s superior and authorized to order plaintiff to start the engine. The proof is that the fireman was required to take his orders from the engineer. Plaintiff was not even acting fireman. The regular fireman was there. Moreover there is no proof that the engineer saw the plaintiff or knew he was there. The testimony is that the engineer, who was on the ground, “ came in sight ” and “ hollered up to move the engine forward.” That the engineer came in sight of the plaintiff is no proof that the engineer saw and recognized the plaintiff. The plaintiff replied “ yes ” to the question of his counsel “ And he told you to move the engine forward so that he could oil the witches? ” In the absence of proof that the engineer saw the plaintiff or even knew that he was there or proof that the engineer was, at the time, so stationed that he could see and distinguish the plaintiff from the fireman, the answer of the plaintiff to that question was a mere conclusion. It is just as fair an inference, if not more probable, that the engineer addressed his order to the fireman, whose clear duty it was to obey. The jury could not be permitted, under the circumstances and the testimony, to speculate that the order was addressed to the plaintiff, who had no such duty to operate the engine. The jury would have had to infer that the engineer had the right to command the plaintiff to do it, that he saw the plaintiff sitting there and that he directed his command to the plaintiff. Since the jury could not be permitted to draw all such inferences, piled one upon the other, there was no question for the jury on this vital issue in the case and the nonsuit was right.
The order and judgment should be affirmed, with costs.
Van Kirk, P. J., concurs.
Judgment and order reversed on the law and facts, and new trial granted, with costs to the appellant to abide the event.